DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/20, 12/18/20, 4/29/21 and 12/29/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 9, 19, 22 – 27 and  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2019/0174515).

Regarding claims 1, 19 and 37, Li teaches a method for transmitting Hybrid Automatic Repeat reQuest (HARQ) information, comprising:

 	transmitting, by the terminal device, first uplink control information on a first uplink time unit, wherein the first uplink control information comprises the first HARQ information, wherein the first uplink time unit is a time unit in a first uplink transmission opportunity, (i.e. fig. 9 shows  HARQ feedback regarding the PDSCH received on the UE corresponding to the TTI may be transmitted on a PUCCH or PUSCH on a first time domain resource, wherein the uplink physical channel carries the HARQ feedback determined by the UE. Further, the uplink channel is located in the first determined timeslot in a Q interval; see paragraphs 102 - 104) the first uplink transmission opportunity is later than the first downlink transmission opportunity, and a time distance between the first uplink time unit 
Regarding claims 4 and 22, Li teaches the method according to claim1, wherein the first timing value is determined by scheduling first downlink control information transmitted by the first downlink data channel. (i.e. a timing value for the downlink data channel is received via downlink control information (DCI))
Regarding claims 5 and 23, Li teaches the method according to  claim 1, wherein the first uplink control information further comprises second HARQ information, wherein the second HARQ information is HARQ information corresponding to a second downlink data channel received by the terminal device on a third downlink time unit, the second downlink data channel corresponds to a third timing value, and the third downlink time unit is a time unit in the first downlink transmission opportunity; (i.e. fig. 9 shows that the UE can determine HARQ feedback for multiple PDSCH transmissions, a UE may utilize information on a second PDSCH to send HARQ on a second PUSCH or PUCCH in a later time interval and period determined by the UE; see paragraphs 102 - 104)

Regarding claims 6 and 24, Li teaches the method according to  claim 1, further comprising: transmitting, by the terminal device, the first uplink control information on a second uplink time unit, wherein the second uplink time unit is later than the first uplink time unit. (i.e. a timing value for the second downlink data channel is received via downlink control information (DCI))
Regarding claims 7 and 25, Li teaches the method according to claim 6, wherein the second uplink time unit is a time unit in the first uplink transmission opportunity; or, the second uplink time unit is a time unit in a second uplink transmission opportunity. (i.e. the HARQ feedback sent on an uplink channel (PUCCH or PUSCH) is sent in the first available time domain resource; see paragraph 102)
Regarding claims 8 and 26, Li teaches the method according to claim 3, further comprising: determining, by the terminal device, third HARQ information, wherein the third HARQ information is HARQ information 
transmitting, by the terminal device, second uplink control information on a third uplink time unit, wherein the second uplink control information comprises the third HARQ information, (i.e. fig. 9 shows that the UE can determine HARQ feedback for multiple PDSCH transmissions, a UE may utilize information on a third PDSCH to send HARQ on a third PUSCH or PUCCH in a later time interval and period determined by the UE; see paragraphs 102 - 104) and a time distance between the third uplink time unit and the fourth downlink time unit is greater than or equal to the fourth timing value. (fig. 9 shows the first uplink transmission is later in time that the first downlink transmission. Also, the time interval between the first uplink and downlink transmission is greater than the TTI for the downlink channel)
Regarding claims 9 and 27, Li teaches the method according to claim 8, wherein the third uplink time unit is a time unit in the first uplink transmission opportunity; or, the third uplink time unit is a time unit in a third uplink 
Allowable Subject Matter
Claims 2 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 21 dependent on allowable claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 1, 2022Primary Examiner, Art Unit 2471